Citation Nr: 1015202	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  06-03 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1975 to 
November 1979.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This matter was remanded in January 
2009 for further development.  In January 2009, the Board 
also decided the matter of service connection for Hepatitis C 
which had been on appeal at that time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded the case to the RO in January 2009 to have 
it obtain Social Security Administration (SSA) records, and 
then to have the RO readjudicate the claim.  The RO obtained 
SSA records in April 2009, but the ones it obtained appear to 
be from a February 2005 decision to continue the Veteran on 
SSA disability benefits.  Some of these records refer to an 
initial August 2000 law judge decision granting benefits with 
a disability onset date of September 1998.  None of the 
medical records obtain appear to pre-date 2002.  

The Board regrets further delay in appellate appeal, but the 
United States Court of Appeals for Veterans Claims has made 
it clear that efforts must be made to obtain all such 
records.  Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's 
duty to assist includes obtaining SSA records when the 
veteran reports receiving SSA disability benefits, as such 
records may contain relevant evidence).

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain all 
available SSA records for the Veteran, 
to specifically include medical records 
associated with what appears to be the 
initial grant of SSA benefits with an 
effective date of September 1998.  
Please notice that the SSA records 
received in April 2009 were from a 
February 2005 decision to continue SSA 
disability benefits.  All earlier SSA 
records should be obtained.  

2.  Thereafter, readjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


